


Exhibit 10.16

 

HADDRILL EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT, made and entered into as of this 30 day of June,
2004, by and between Alliance Gaming Corporation, a Nevada corporation with its
principal place of business at 6601 South Bermuda Road, Las Vegas, Nevada  89119
(the “Company”), and Richard Haddrill, currently residing at 3394 Knollwood
Drive, Atlanta, Georgia 30305 (“Haddrill”).

 

BACKGROUND

 

Haddrill has significant gaming industry experience and currently serves as a
member of the Board of Directors of the Company (the “Board of Directors”).

 

The Company desires to avail itself on a full-time basis of Haddrill’s expertise
and to employ him as the Chief Executive Officer (“CEO”) of the Company to
enable him to contribute, on a full-time basis, to the growth and success of the
Company.

 

Haddrill is willing to commit himself to be so employed by the Company.

 

NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein, and each intending to be legally bound hereby, the parties agree as
follows:

 


1.                                       EMPLOYMENT.  SUBJECT TO THE TERMS OF
THIS AGREEMENT, THE COMPANY HEREBY EMPLOYS HADDRILL AND HADDRILL ACCEPTS SUCH
EMPLOYMENT.


 


2.                                       POSITION AND DUTIES OF HADDRILL.


 


(A)                                  HADDRILL SHALL SERVE AS CEO OF THE
COMPANY.  IN SUCH CAPACITY, HADDRILL WILL HAVE SUCH POWERS AND PERFORM SUCH
DUTIES AS ARE CONTEMPLATED BY SUCH TITLE AND AS ARE APPROPRIATE TO THE
MANAGEMENT OF ALL ASPECTS OF THE COMPANY’S BUSINESS AND SUCH OTHER DUTIES
CONSISTENT WITH HIS TITLE AS MAY BE ASSIGNED, FROM TIME TO TIME, BY THE BOARD OF
DIRECTORS.  HADDRILL WILL REPORT DIRECTLY AND BE SUBJECT TO THE BOARD OF
DIRECTORS, AND WILL CONTINUE TO BE NOMINATED TO SERVE AS A MEMBER OF THE BOARD
OF DIRECTORS DURING THE TERM OF THIS AGREEMENT.


 


(B)                                 (I) HADDRILL WILL DEVOTE HIS FULL BUSINESS
TIME AND EFFORT TO THE BUSINESS AND AFFAIRS OF THE COMPANY AND SHALL PERFORM HIS
DUTIES HEREUNDER FAITHFULLY, DILIGENTLY AND TO THE BEST OF HIS ABILITY. 
HADDRILL SHALL NOT ENGAGE IN ANY OUTSIDE FOR-PROFIT BUSINESS, EMPLOYMENT OR
COMMERCIAL ACTIVITIES, EXCEPT THAT HADDRILL MAY SERVE ON THE BOARD OF DIRECTORS
OF NO MORE THAN TWO (2) NON-AFFILIATE FOR-PROFIT ENTITIES, INCLUDING EMPLOYMENT
AS VICE CHAIRMAN OF MANHATTAN ASSOCIATES, INC., WHICH WILL INCLUDE SOME
TRANSITION DUTIES THROUGH JANUARY 1, 2005, SO LONG AS SUCH SERVICE AND
HADDRILL’S SERVICE ON BEHALF OF ANY NOT-FOR-PROFIT ORGANIZATIONS DOES NOT
MATERIALLY AFFECT HADDRILL’S ABILITY TO PERFORM HIS DUTIES AS THE COMPANY’S CEO.


 


(II) THE PROVISIONS OF THIS PARAGRAPH 2 SHALL NOT PREVENT HADDRILL FROM
INVESTING HIS ASSETS IN SUCH FORM AND MANNER AS HE CHOOSES; PROVIDED, HOWEVER,
THAT HADDRILL SHALL NOT HAVE ANY PERSONAL INTEREST, DIRECT OR INDIRECT (OTHER
THAN THROUGH THE COMPANY OR ITS SUBSIDIARIES OR AS PART OF A BROADLY DIVERSIFIED
MUTUAL FUND OR MANAGED ACCOUNT NOT DIRECTED BY

 

--------------------------------------------------------------------------------


 


HADDRILL), FINANCIAL OR OTHERWISE, IN ANY SUPPLIER TO, BUYER FROM, OR COMPETITOR
OF THE COMPANY, UNLESS SUCH INTEREST HAS BEEN APPROVED BY THE COMPENSATION
COMMITTEE.


 


(C)                                  COMMENCING ON THE COMMENCEMENT DATE, AS
HEREINAFTER DEFINED, HADDRILL SHALL RENDER SERVICES TO THE COMPANY FROM THE
COMPANY’S PRINCIPAL PLACE OF BUSINESS, LAS VEGAS, NEVADA; HOWEVER, THE PARTIES
ACKNOWLEDGE AND AGREE THAT HADDRILL MAY BE REQUIRED TO TRAVEL EXTENSIVELY IN
FULFILLING HIS DUTIES HEREUNDER.  THE COMPANY SHALL PROVIDE HADDRILL WITH AN
APPROPRIATE OFFICE IN LAS VEGAS, NEVADA AND REASONABLE SECRETARIAL PERSONNEL OF
HIS CHOOSING.


 


3.                                       TERM.  THE TERM OF THIS AGREEMENT WILL
COMMENCE ON A MUTUALLY AGREEABLE DATE (THE “COMMENCEMENT DATE”), WHICH SHALL NOT
BE LATER THAN OCTOBER 1, 2004.  THIS AGREEMENT WILL TERMINATE ON THE DAY
IMMEDIATELY FOLLOWING THE THIRD ANNIVERSARY DATE OF THE COMMENCEMENT DATE,
UNLESS OTHERWISE TERMINATED AS PROVIDED HEREIN OR RENEWED AS MUTUALLY AGREED
BETWEEN THE PARTIES.


 


4.                                       COMPENSATION.  THE COMPANY SHALL PAY
HADDRILL, AND HADDRILL SHALL ACCEPT FROM THE COMPANY, IN FULL PAYMENT FOR
HADDRILL’S SERVICES AS CEO, COMPENSATION CONSISTING OF THE FOLLOWING:


 


(A)                                  BASE SALARY.  A BASE SALARY OF $980,000 PER
YEAR, PAYABLE IN ACCORDANCE WITH THE COMPANY’S CUSTOMARY PAYROLL PRACTICES.


 


(B)                                 COMPANY BENEFITS.  THE STANDARD BENEFITS THE
COMPANY MAKES AVAILABLE TO ITS SIMILARLY SITUATED SENIOR EXECUTIVES, INCLUDING,
BUT NOT LIMITED TO, 401(K) PLAN PARTICIPATION, MEDICAL AND HOSPITAL AND
DISABILITY BENEFITS AND FOUR WEEKS OF PAID VACATION TIME EACH YEAR, PLUS
HOLIDAYS.


 


(C)                                  CLUB INITIATION FEE.  PAYMENT OF THE
INITIATION FEE (BUT NOT ANNUAL DUES) TO THE GOLF OR COUNTRY CLUB OF HADDRILL’S
CHOICE, IN THE LAS VEGAS, NEVADA, AREA, SUBJECT TO APPROVAL BY THE BOARD OF
DIRECTORS.


 


(D)                                 STOCK OPTIONS.  AS OF THE DATE OF THIS
AGREEMENT, HADDRILL SHALL BE GRANTED A NONSTATUTORY STOCK OPTION GRANT UNDER THE
COMPANY’S 2001 LONG TERM INCENTIVE PLAN (“THE PLAN”) TO PURCHASE 500,000 SHARES
OF THE COMPANY’S COMMON STOCK (“OPTIONS”), EXERCISABLE AT A PRICE AND FOR A
PERIOD OF TIME AND ON SUCH OTHER TERMS AS ARE SET FORTH IN SCHEDULE A HERETO.


 


(E)                                  RESTRICTED STOCK GRANT.  AS OF THE DATE OF
THIS AGREEMENT, HADDRILL SHALL RECEIVE A GRANT OF RESTRICTED STOCK UNITS UNDER
THE PLAN (“RESTRICTED STOCK UNITS”), REPRESENTING THE VALUE OF $6.5 MILLION OF
COMMON STOCK OF THE COMPANY CALCULATED IN ACCORDANCE WITH SCHEDULE B HERETO. 
THE RESTRICTED STOCK UNITS SHALL VEST AND BE SUBJECT TO THE TERMS AND CONDITIONS
SET FORTH ON SCHEDULE B HERETO.


 


(F)                                    DURING THE TERM OF THIS AGREEMENT,
HADDRILL SHALL NOT BE ENTITLED TO RECEIVE ANY ADDITIONAL COMPENSATION AS A
DIRECTOR.


 


5.                                       BUSINESS AND OTHER EXPENSES.  THE
COMPANY SHALL REIMBURSE HADDRILL FOR REASONABLE BUSINESS EXPENSES (INCLUDING
FIRST-CLASS COMMERCIAL AIR TRAVEL, AS APPROPRIATE) IN ACCORDANCE WITH THE
COMPANY’S BUSINESS EXPENSE POLICY.  THE COMPANY SHALL ALSO PAY DIRECTLY

 

2

--------------------------------------------------------------------------------


 


THE LEGAL EXPENSES THAT HADDRILL INCURS IN CONNECTION WITH THE NEGOTIATION AND
PREPARATION OF THIS AGREEMENT, UP TO A MAXIMUM OF $15,000.


 


6.                                       RELOCATION EXPENSES.


 


(A)                                  HADDRILL AND HIS FAMILY SHALL BE RESIDENTS
OF THE LAS VEGAS, NEVADA AREA ON THE COMMENCEMENT DATE.  THE COMPANY SHALL
REIMBURSE HADDRILL FOR THE COSTS ASSOCIATED WITH HIS RELOCATION FROM ATLANTA,
GEORGIA TO THE LAS VEGAS, NEVADA AREA (SUCH COSTS, COLLECTIVELY, “RELOCATION
COSTS”), INCLUDING, BUT NOT LIMITED TO, REASONABLE MOVING COSTS, UP TO 3 TRIPS
TO LAS VEGAS TO SELECT A NEW HOUSE, CLOSING COSTS, BROKERAGE COMMISSIONS AND
LEGAL FEES, AND, IF APPROPRIATE, TEMPORARY HOUSING IN LAS VEGAS FOR A REASONABLE
PERIOD OF TIME (UP TO 30 DAYS FOLLOWING THE COMMENCEMENT DATE), SUBJECT TO
REVIEW AND APPROVAL OF THE BOARD OF DIRECTORS.  THERE SHALL BE ADDED TO THE
AMOUNT OF THE RELOCATION COSTS AN ADDITIONAL AMOUNT SUCH THAT THE TOTAL PAYMENT
TO HADDRILL PURSUANT TO THIS PARAGRAPH 6(A) IS EQUAL TO THE AMOUNT OF THE
RELOCATION COSTS DIVIDED BY THE AMOUNT THAT IS EQUAL TO 1 MINUS THE HIGHEST
FEDERAL TAX RATE THEN IN EFFECT.


 


(B)                                 PROMPTLY AFTER THE EXECUTION OF THIS
AGREEMENT, THE COMPANY WILL, AT ITS EXPENSE (THE “APPRAISAL COST”), ENGAGE A
RECOGNIZED INDEPENDENT APPRAISER REASONABLY SATISFACTORY TO HADDRILL TO PERFORM
AN APPRAISAL OF HADDRILL’S PRIMARY RESIDENCE IN ATLANTA, GEORGIA (“PROPERTY”). 
IN THE EVENT THAT, DURING THE THREE YEAR PERIOD COMMENCING ON THE COMMENCEMENT
DATE AND ENDING ON JUNE 30, 2007, HADDRILL SELLS THE PROPERTY AND REALIZES AN
AMOUNT NET OF EXPENSES LESS THAN THE AMOUNT OF THE APPRAISED VALUE OF THE
PROPERTY, THE COMPANY SHALL PAY TO HADDRILL THE DIFFERENCE, UP TO $150,000,
BETWEEN THE AMOUNT REALIZED FOR THE SALE OF THE PROPERTY AND THE AMOUNT OF THE
APPRAISED VALUE OF THE PROPERTY (ANY SUCH PAYMENT, TOGETHER WITH THE APPRAISAL
COST, THE “APPRAISAL PAYMENT”).  THERE SHALL BE ADDED TO THE AMOUNT OF THE
APPRAISAL PAYMENT AN ADDITIONAL AMOUNT SUCH THAT THE TOTAL PAYMENT TO HADDRILL
PURSUANT TO THIS PARAGRAPH 6(B) IS EQUAL TO THE AMOUNT OF THE APPRAISAL PAYMENT
DIVIDED BY THE AMOUNT THAT IS EQUAL TO 1 MINUS THE HIGHEST FEDERAL TAX RATE THEN
IN EFFECT.


 


(C)                                  IN THE EVENT THAT, AT ANY TIME DURING THE
THREE YEAR PERIOD COMMENCING ON THE COMMENCEMENT DATE AND ENDING ON JUNE 30,
2007, HADDRILL DETERMINES NOT TO DISPOSE OF THE PROPERTY (THE “DETERMINATION
DATE”) THE COMPANY WILL, PROMPTLY AFTER THE DETERMINATION DATE, PAY TO HADDRILL
AN AMOUNT REPRESENTING SOLELY THE EXPENSES THAT HE WOULD HAVE INCURRED HAD HE
SOLD THE PROPERTY, INCLUDING, BUT NOT LIMITED TO, ESTIMATED CLOSING COSTS AND
BROKERAGE COMMISSIONS ASSUMING A SALE PRICE EQUAL TO THE APPRAISED VALUE, AND
ESTIMATED LEGAL FEES (SUCH EXPENSES, COLLECTIVELY, THE “SELLING EXPENSES”). 
THERE SHALL BE ADDED TO THE AMOUNT OF THE SELLING EXPENSES AN ADDITIONAL AMOUNT
SUCH THAT THE TOTAL PAYMENT TO HADDRILL PURSUANT TO THIS PARAGRAPH 6(C) IS EQUAL
TO THE AMOUNT OF THE SELLING EXPENSES DIVIDED BY THE AMOUNT THAT IS EQUAL TO 1
MINUS THE HIGHEST FEDERAL TAX RATE THEN IN EFFECT.


 


7.                                       TERMINATION.  HADDRILL’S EMPLOYMENT MAY
BE TERMINATED AT ANY TIME BEFORE THE END OF THE TERM OF THIS AGREEMENT AS
FOLLOWS:


 


(A)                                  BY THE COMPANY FOR CAUSE, WHICH SHALL
INCLUDE BUT NOT BE LIMITED TO AN ACT OR ACTS OR AN OMISSION TO ACT BY HADDRILL
INVOLVING:  (I) WILLFUL AND CONTINUAL FAILURE TO SUBSTANTIALLY PERFORM HIS
DUTIES WITH THE COMPANY (OTHER THAN A FAILURE RESULTING FROM HADDRILL’S

 

3

--------------------------------------------------------------------------------


 


INCAPACITY DUE TO PHYSICAL OR MENTAL ILLNESS) AND SUCH FAILURE CONTINUES FOR A
PERIOD OF THIRTY (30) DAYS AFTER HADDRILL’S RECEIPT OF WRITTEN NOTICE FROM THE
COMPANY PROVIDING A REASONABLE DESCRIPTION OF THE BASIS FOR THE DETERMINATION
THAT HADDRILL HAS FAILED TO PERFORM HIS DUTIES; (II) CONVICTION OF A FELONY
OTHER THAN A CONVICTION NOT DISCLOSABLE UNDER THE FEDERAL SECURITIES LAWS; (III)
BREACH OF THIS AGREEMENT IN ANY MATERIAL RESPECT AND SUCH BREACH IS NOT
SUSCEPTIBLE TO REMEDY OR CURE OR HAS ALREADY MATERIALLY DAMAGED THE COMPANY, OR
SUCH BREACH IS SUSCEPTIBLE TO REMEDY OR CURE AND NO SUCH DAMAGE HAS OCCURRED AND
SUCH BREACH IS NOT CURED OR REMEDIED REASONABLY PROMPTLY AFTER HADDRILL’S
RECEIPT OF WRITTEN NOTICE FROM THE COMPANY PROVIDING A REASONABLE DESCRIPTION OF
THE BREACH; (IV) HADDRILL’S FAILURE TO QUALIFY (OR HAVING SO QUALIFIED BEING
THEREAFTER DISQUALIFIED) UNDER A SUITABILITY OR LICENSING REQUIREMENT OF ANY
JURISDICTION OR REGULATORY AUTHORITY THAT IS MATERIAL TO THE COMPANY AND TO
WHICH HADDRILL MAY BE SUBJECT BY REASON OF HIS POSITION WITH THE COMPANY AND ITS
AFFILIATES OR SUBSIDIARIES; (V) THE COMPANY OBTAINS FROM ANY SOURCE INFORMATION
WITH RESPECT TO HADDRILL OR THIS AGREEMENT THAT COULD REASONABLY BE EXPECTED, IN
THE REASONABLE WRITTEN OPINION OF BOTH THE COMPANY AND ITS OUTSIDE COUNSEL, TO
JEOPARDIZE THE GAMING LICENSES, PERMITS, OR STATUS OF THE COMPANY OR ANY OF ITS
SUBSIDIARIES OR AFFILIATES WITH ANY GAMING COMMISSION, BOARD, OR SIMILAR
REGULATORY OR LAW ENFORCEMENT AUTHORITY; OR (VI) CONDUCT TO THE MATERIAL
DETRIMENT OF THE COMPANY THAT IS DISHONEST, FRAUDULENT, UNLAWFUL OR GROSSLY
NEGLIGENT OR WHICH IS NOT IN COMPLIANCE WITH THE COMPANY’S CODE OF CONDUCT OR
SIMILAR APPLICABLE SET OF STANDARDS OR CONDUCT AND BUSINESS PRACTICES SET FORTH
IN WRITING AND PROVIDED TO HADDRILL PRIOR TO SUCH CONDUCT AND WHICH HAS A
MATERIAL DETRIMENT TO THE COMPANY AND IS NOT SUSCEPTIBLE TO REMEDY OR CURE BY
HADDRILL.


 


(B)                                 BY THE COMPANY FOR OTHER THAN CAUSE.


 


(C)                                  BY HADDRILL FOR “GOOD CAUSE”, WHICH SHALL
MEAN THE OCCURRENCE OF ANY ONE OR MORE OF THE FOLLOWING EVENTS WITHOUT THE
CONSENT OF HADDRILL:


 


(I) THE ASSIGNMENT TO HADDRILL OF ANY DUTIES MATERIALLY INCONSISTENT WITH HIS
DUTIES AND POSITION AS SET FORTH IN THIS AGREEMENT (INCLUDING, WITHOUT
LIMITATION, STATUS, TITLES AND REPORTING REQUIREMENTS), OR ANY OTHER ACTION BY
THE COMPANY THAT RESULTS IN A MATERIAL DIMINUTION IN SUCH DUTIES OR POSITION,
EXCLUDING FOR THIS PURPOSE ISOLATED AND INADVERTENT ACTION NOT TAKEN IN BAD
FAITH AND REMEDIED BY THE COMPANY PROMPTLY AFTER RECEIPT OF NOTICE THEREOF GIVEN
BY HADDRILL;


 


(II) A REDUCTION BY THE COMPANY IN HADDRILL’S BASE SALARY OR PARTICIPATION IN
ANY OTHER COMPENSATION PLAN, PROGRAM, ARRANGEMENT OR BENEFIT BELOW THAT TO WHICH
HADDRILL IS ENTITLED HEREUNDER;


 


(III) THE COMPANY’S REQUIRING HADDRILL TO BE BASED ANYWHERE OTHER THAN THE LAS
VEGAS, NEVADA AREA, EXCEPT FOR REASONABLY REQUIRED TRAVEL ON BUSINESS OF THE
COMPANY; OR


 


(IV) ANY MATERIAL BREACH BY THE COMPANY OF ANY PROVISION OF THIS AGREEMENT AND
SUCH BREACH CONTINUES FOR A PERIOD OF THIRTY (30) DAYS AFTER THE COMPANY’S
RECEIPT OF WRITTEN NOTICE FROM HADDRILL PROVIDING A REASONABLE DESCRIPTION OF
THE MATERIAL BREACH CLAIMED BY HADDRILL.


 


(D)                                 BY HADDRILL FOR OTHER THAN GOOD CAUSE.

 

4

--------------------------------------------------------------------------------


 


(E)                                  ON THE DATE OF HADDRILL’S DEATH, SHOULD
HADDRILL DIE BEFORE THE END OF THE TERM OF THIS AGREEMENT.


 


(F)                                    UPON THE DISABILITY OR INCAPACITATION OF
HADDRILL, WHICH SHALL MEAN HADDRILL’S FAILURE TO DISCHARGE HIS DUTIES UNDER THIS
AGREEMENT FOR SIX OR MORE CONSECUTIVE MONTHS OR FOR NON-CONTINUOUS PERIODS
AGGREGATING TO TWENTY-TWO WEEKS IN ANY TWELVE-MONTH PERIOD AS A RESULT OF
ILLNESS OR INCAPACITY.


 

In all cases of termination and upon the expiration of this Agreement, unless
otherwise agreed to, Haddrill shall be deemed to have contemporaneously resigned
from his position as a member of the Board of Directors, effective as of the
date of termination or expiration.  Notwithstanding the foregoing, Haddrill’s
resignation from the Board of Directors, for purposes of that certain Stock
Option Agreement between Haddrill and the Company dated January 8, 2004,
pursuant to which Haddrill has been granted an option to acquire 195,000 shares
of the Company’s common stock, shall be deemed to have been at the request of
the Board of Directors as provided in paragraph 4(c)(iv) of such Stock Option
Agreement, and such resignation shall not otherwise adversely affect any other
options to purchase shares of the Company’s common stock granted to Haddrill
solely in his capacity as a Director of the Company; so long as, in all cases,
that Haddrill’s termination is a result of his having been terminated pursuant
to paragraphs 7(b) or 7(c), (e) and (f) hereof, or is a result of the expiration
of this Agreement.

 


8.                                       PAYMENTS UPON TERMINATION OR CHANGE OF
CONTROL.


 


(A)                                  IF HADDRILL’S EMPLOYMENT IS TERMINATED
UNDER PARAGRAPH 7(A) OR 7(D) HEREOF, (I) THE COMPANY SHALL HAVE NO FURTHER
OBLIGATION UNDER THIS AGREEMENT, EXCEPT THE OBLIGATION TO PAY HADDRILL AN AMOUNT
EQUAL TO THE PORTION OF HIS COMPENSATION AND OUT-OF-POCKET BUSINESS EXPENSES AS
MAY BE ACCRUED AND UNPAID ON THE DATE OF TERMINATION AND (II) HADDRILL SHALL BE
ENTITLED TO RETAIN [A] THAT NUMBER OF RESTRICTED STOCK UNITS THAT HAVE VESTED
THROUGH THE DATE OF TERMINATION IN ACCORDANCE WITH THE VESTING SCHEDULE SET
FORTH ON SCHEDULE B HEREOF AND [B] THAT NUMBER OF OPTIONS THAT HAVE VESTED IN
ACCORDANCE WITH THE VESTING SCHEDULE SET FORTH IN SCHEDULE A HEREOF.  ALL
NON-VESTED RESTRICTED STOCK UNITS AND OPTIONS SHALL BE IMMEDIATELY FORFEITED.


 


(B)                                 IF HADDRILL’S EMPLOYMENT IS TERMINATED UNDER
PARAGRAPHS 7(B) OR 7(C) HEREOF, (I) THE COMPANY SHALL [A] PAY HADDRILL AN AMOUNT
EQUAL TO THE PORTION OF HIS COMPENSATION AND OUT-OF-POCKET BUSINESS EXPENSES AS
MAY BE ACCRUED AND UNPAID ON THE DATE OF TERMINATION; [B] PAY HADDRILL SEVERANCE
PAY IN AN AMOUNT EQUAL TO THE BASE SALARY FOR A PERIOD OF ONE YEAR FROM THE DATE
OF TERMINATION OR UNTIL THE EXPIRATION OF THIS AGREEMENT, WHICHEVER FIRST
OCCURS; AND (II) HADDRILL SHALL BE ENTITLED TO RETAIN [A] THE RESTRICTED STOCK
UNITS TO THE EXTENT PROVIDED IN SCHEDULE B HEREOF, PROVIDED THAT THE RESTRICTED
STOCK UNITS SHALL BE PRO RATED THROUGH THE 12-MONTH PERIOD FOLLOWING THE MONTH
IN WHICH THE DATE OF TERMINATION OCCURS (I.E., THE NUMBER OF RESTRICTED STOCK
UNITS TO WHICH HADDRILL SHALL BE ENTITLED SHALL BE EQUAL TO THE AGGREGATE OF ALL
RESTRICTED STOCK UNITS MULTIPLIED BY A FRACTION, THE NUMERATOR OF WHICH SHALL BE
THE NUMBER OF PARTIAL OR WHOLE MONTHS SERVED BY HADDRILL UNDER THIS AGREEMENT
FROM AND AFTER THE COMMENCEMENT DATE PLUS 12, AND THE DENOMINATOR OF WHICH SHALL
BE 36), AND [B] ALL OPTIONS IN WHICH PRICE TARGETS HAVE BEEN ACHIEVED AT THE
DATE OF TERMINATION REGARDLESS OF THE TIME

 

5

--------------------------------------------------------------------------------


 


VESTING REQUIREMENT AND ALL OTHER TIME VESTING OPTIONS WITH RESPECT TO WHICH THE
PRICE TARGETS HAVE NOT BEEN ACHIEVED (“TIME VESTED OPTIONS”) SHALL BE PRO RATED
THROUGH THE MONTH IN WHICH THE DATE OF TERMINATION OCCURS; PROVIDED THAT THE
TIME VESTED OPTIONS SHALL BE EXERCISABLE ONLY TO THE EXTENT THE PRICE TARGETS
ARE ACHIEVED WITHIN THE TIME PERIODS SPECIFIED ON SCHEDULE A ATTACHED HERETO. 
EXCEPT AS PROVIDED HEREIN, ALL NON-VESTED RESTRICTED STOCK UNITS AND OPTIONS
SHALL BE IMMEDIATELY FORFEITED.


 


(C)                                  IF HADDRILL’S EMPLOYMENT IS TERMINATED
UNDER PARAGRAPH 7(E) OR 7(F), (I) THE COMPANY SHALL [A] PAY TO HADDRILL OR
HADDRILL’S ESTATE, AS THE CASE MAY BE, AN AMOUNT EQUAL TO THE PORTION OF HIS
COMPENSATION AND OUT-OF-POCKET BUSINESS EXPENSES AS MAY BE ACCRUED AND UNPAID AS
OF THE DATE OF HIS TERMINATION; AND [B] PAY HADDRILL OR HADDRILL’S ESTATE THE
BASE SALARY FOR A PERIOD OF ONE YEAR FROM THE DATE OF HADDRILL’S TERMINATION OF
EMPLOYMENT OR UNTIL EXPIRATION OF THE TERM OF THIS AGREEMENT, WHICHEVER OCCURS
FIRST; AND (II) HADDRILL OR HADDRILL’S ESTATE SHALL BE ENTITLED TO RETAIN [A]
THAT NUMBER OF RESTRICTED STOCK UNITS THAT HAVE VESTED THROUGH THE DATE OF
TERMINATION IN ACCORDANCE WITH THE VESTING SCHEDULE SET FORTH ON SCHEDULE B
HEREOF AND [B] THE NUMBER OF OPTIONS THAT HAVE VESTED AT THE DATE OF TERMINATION
IN ACCORDANCE WITH THE VESTING SCHEDULE SET FORTH IN SCHEDULE A HEREOF.  ALL
NON-VESTED RESTRICTED STOCK UNITS AND OPTIONS SHALL BE IMMEDIATELY FORFEITED.


 


(D)                                 (I) UPON A CHANGE OF CONTROL, AS HEREINAFTER
DEFINED, [A] THE COMPANY SHALL PAY TO HADDRILL $980,000, AND [B] HADDRILL SHALL
BE ENTITLED TO RETAIN [1] ALL OF THE RESTRICTED STOCK UNITS GRANTED TO HIM
IRRESPECTIVE OF THE VESTING SCHEDULE SET FORTH ON SCHEDULE B HEREOF AND [2] ALL
OF THE OPTIONS GRANTED TO HIM IRRESPECTIVE OF THE VESTING SCHEDULE SET FORTH IN
SCHEDULE A HEREOF, AND ALL SUCH RESTRICTED STOCK UNITS AND OPTIONS SHALL VEST
IMMEDIATELY.  NOTWITHSTANDING PARAGRAPHS 8(A) THROUGH (C), UPON A CHANGE OF
CONTROL THE COMPANY SHALL HAVE NO FURTHER OBLIGATIONS UNDER THIS AGREEMENT OTHER
THAN AS SET FORTH IN THIS PARAGRAPH 8(D).  FOR PURPOSES OF THIS PARAGRAPH 8(D),
“CHANGE OF CONTROL” SHALL MEAN (I) THE ACQUISITION, DIRECTLY OR INDIRECTLY, BY
ANY UNAFFILIATED PERSON, ENTITY OR GROUP (A “THIRD PARTY”) OF BENEFICIAL
OWNERSHIP OF MORE THAN 50% OF THE COMBINED VOTING POWER OF THE COMPANY’S THEN
OUTSTANDING VOTING SECURITIES ENTITLED TO VOTE GENERALLY IN THE ELECTION OF
DIRECTORS; (II) CONSUMMATION OF (1) A REORGANIZATION, MERGER OR CONSOLIDATION OF
THE COMPANY, OR (2) A LIQUIDATION OR DISSOLUTION OF THE COMPANY OR (3) A SALE OF
ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF THE COMPANY (WHETHER SUCH ASSETS ARE
HELD DIRECTLY OR INDIRECTLY) TO A THIRD PARTY; OR (III) THE INDIVIDUALS WHO AS
OF THE DATE OF THIS AGREEMENT ARE MEMBERS OF THE BOARD OF DIRECTORS (TOGETHER
WITH ANY DIRECTORS ELECTED OR NOMINATED BY A MAJORITY OF SUCH INDIVIDUALS) CEASE
FOR ANY REASON TO CONSTITUTE AT LEAST A MAJORITY OF THE MEMBERS OF THE BOARD OF
DIRECTORS; EXCEPT THAT ANY EVENT OR TRANSACTION WHICH WOULD BE A “CHANGE OF
CONTROL” UNDER (I) OR (II) (1) OF THIS DEFINITION, SHALL NOT BE A CHANGE OF
CONTROL IF PERSONS WHO WERE THE EQUITY HOLDERS OF THE COMPANY IMMEDIATELY PRIOR
TO SUCH EVENT OR TRANSACTION (OTHER THAN THE ACQUIROR IN THE CASE OF A
REORGANIZATION, MERGER OR CONSOLIDATION), IMMEDIATELY THEREAFTER, BENEFICIALLY
OWN MORE THAN 50% OF THE COMBINED VOTING POWER OF THE COMPANY’S OR THE
REORGANIZED, MERGED OR CONSOLIDATED COMPANY’S THEN OUTSTANDING VOTING SECURITIES
ENTITLED TO VOTE GENERALLY IN THE ELECTION OF DIRECTORS.


 


(II) NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE CONTRARY, IN THE EVENT
THAT ANY PAYMENT OR DISTRIBUTION BY THE COMPANY, OR ANY ACCELERATION OR WAIVER
OF ANY VESTING CONDITION OR REQUIREMENT, TO OR FOR THE BENEFIT OF HADDRILL,
WHETHER PAID OR PAYABLE OR DISTRIBUTED OR DISTRIBUTABLE, OR OTHERWISE EFFECTED,
PURSUANT TO THE TERMS OF THIS AGREEMENT OR

 

6

--------------------------------------------------------------------------------


 


OTHERWISE (A “PAYMENT”), IS SUBJECT TO THE EXCISE TAX IMPOSED BY I.R.C. § 4999,
OR ANY SUCCESSOR PROVISION, OR ANY INTEREST OR PENALTIES ARE INCURRED BY
HADDRILL WITH RESPECT TO SUCH EXCISE TAX (SUCH EXCISE TAX, TOGETHER WITH ANY
SUCH INTEREST AND PENALTIES, COLLECTIVELY, THE “EXCISE TAX”), THEN HADDRILL
SHALL BE ENTITLED TO RECEIVE AN ADDITIONAL PAYMENT (A “GROSS-UP PAYMENT”) IN AN
AMOUNT SUCH THAT AFTER PAYMENT BY HADDRILL OF ALL TAXES (INCLUDING ANY INTEREST
OR PENALTIES IMPOSED WITH RESPECT TO SUCH TAXES), INCLUDING, WITHOUT LIMITATION,
ANY INCOME TAXES (AND ANY INTEREST AND PENALTIES IMPOSED WITH RESPECT THERETO)
AND EXCISE TAX IMPOSED UPON THE GROSS-UP PAYMENT, HADDRILL RETAINS AN AMOUNT OF
THE GROSS-UP PAYMENT EQUAL TO THE EXCISE TAX IMPOSED UPON THE PAYMENTS.


 


(E)                                  THE PAYMENT TO HADDRILL OF ANY AMOUNTS
PURSUANT TO THIS PARAGRAPH 8 SHALL BE CONDITIONED UPON THE EXECUTION BY HADDRILL
AND THE COMPANY OF A MUTUAL RELEASE AGREEMENT PROVIDING FOR THE RELEASE OF ALL
CLAIMS AGAINST THE COMPANY AND HADDRILL, RESPECTIVELY, EXCEPT FOR CLAIMS ARISING
UNDER OR IN CONNECTION WITH SUCH MUTUAL RELEASE AGREEMENT.


 


9.                                       PURCHASE OF COMPANY STOCK.  PRIOR TO
THE COMMENCEMENT DATE, HADDRILL SHALL, SUBJECT TO THE COMPANY’S POLICIES
RELATING TO THE PURCHASE OF SHARES OF THE COMPANY’S COMMON STOCK BY PERSONS
DEEMED TO BE INSIDERS, INCREASE HIS HOLDINGS OF SHARES OF THE COMPANY’S COMMON
STOCK (SUCH HOLDINGS OF SHARES, THE “ALLIANCE STOCK”) TO A POINT AT WHICH, AS OF
THE COMMENCEMENT DATE, SUCH HOLDINGS HAVE AN AGGREGATE ACQUISITION COST TO
HADDRILL OF AT LEAST $1.0 MILLION.  SUBJECT TO HIS COMPLIANCE WITH APPLICABLE
STATE AND FEDERAL SECURITIES LAWS, HADDRILL SHALL BE ENTITLED TO SELL THE
ALLIANCE STOCK COMMENCING ON THE EARLIER OF (I) THREE YEARS FROM THE
COMMENCEMENT DATE, OR (II) THE DAY AFTER HE IS NO LONGER EMPLOYED AS CEO OF THE
COMPANY UNDER THIS AGREEMENT.


 


10.                                 TRADE SECRETS AND CONFIDENTIAL INFORMATION. 
HADDRILL SHALL NOT, DIRECTLY OR INDIRECTLY, DISCLOSE OR USE AT ANY TIME EITHER
DURING OR AFTER EMPLOYMENT BY THE COMPANY, ANY CONFIDENTIAL INFORMATION (AS
HEREINAFTER DEFINED) OF WHICH HE BECOMES AWARE, WHETHER OR NOT ANY SUCH
INFORMATION IS DEVELOPED BY HIM, EXCEPT TO THE EXTENT SUCH DISCLOSURE IS
REQUIRED IN THE PERFORMANCE OF THE DUTIES ASSIGNED TO HIM BY THE BOARD OF
DIRECTORS.  HADDRILL SHALL FOLLOW ALL PROCEDURES ESTABLISHED BY THE COMPANY TO
SAFEGUARD CONFIDENTIAL INFORMATION AND TO PROTECT IT AGAINST DISCLOSURE, MISUSE,
ESPIONAGE, LOSS OR THEFT.


 


(A)                                  “CONFIDENTIAL INFORMATION” SHALL MEAN
INFORMATION THAT IS NOT GENERALLY KNOWN TO THE PUBLIC, WHICH IS USED, DEVELOPED
OR OBTAINED BY THE COMPANY AND/OR ANY OF ITS AFFILIATES, RELATING TO ITS OR
THEIR BUSINESS AND THE BUSINESSES OF ITS OR THEIR CLIENTS, VENDORS OR CUSTOMERS
INCLUDING, BUT NOT LIMITED TO: BUSINESS AND MARKETING STRATEGIES, PRODUCTS OR
SERVICES; FEES, COSTS AND PRICING STRUCTURE; MARKETING INFORMATION; ADVERTISING
AND PRICING STRATEGIES; ANALYSES; REPORTS; COMPUTER SOFTWARE, INCLUDING
OPERATING SYSTEMS, APPLICATIONS AND PROGRAM LISTINGS; FLOW CHARTS; MANUALS AND
DOCUMENTATION; DATA BASES; ACCOUNTING AND BUSINESS METHODS; HARDWARE DESIGN;
TECHNOLOGY, INVENTIONS AND NEW DEVELOPMENT AND METHODS, WHETHER PATENTABLE OR
UNPATENTABLE AND WHETHER OR NOT REDUCED TO PRACTICE; ALL COPYRIGHTABLE WORKS;
THE COMPANY’S OR ANY OF ITS AFFILIATES’ EXISTING AND PROSPECTIVE CLIENTS,
CUSTOMERS, AND VENDOR LISTS AND OTHER DATA RELATED THERETO; ALL TRADE SECRET
INFORMATION PROTECTED BY THE FEDERAL ECONOMIC ESPIONAGE ACT OF 1996, 18 U.S.C. §
1831 ET SEQ.; AND ALL SIMILAR AND RELATED INFORMATION IN WHATEVER FORM.

 

7

--------------------------------------------------------------------------------


 


(B)                                 “CONFIDENTIAL INFORMATION” SHALL NOT INCLUDE
ANY INFORMATION THAT HAS BEEN PUBLISHED IN A FORM GENERALLY AVAILABLE TO THE
PUBLIC PRIOR TO THE DATE UPON WHICH HADDRILL PROPOSES TO DISCLOSE SUCH
INFORMATION.  INFORMATION SHALL NOT BE DEEMED TO HAVE BEEN PUBLISHED MERELY
BECAUSE INDIVIDUAL PORTIONS OF THE INFORMATION HAVE BEEN SEPARATELY PUBLISHED,
BUT ONLY IF ALL THE MATERIAL FEATURES COMPRISING SUCH INFORMATION HAVE BEEN
PUBLISHED IN COMBINATION.


 


11.                                 CREATIVE WORKS AND OTHER PROPERTY.


 


(A)                                  HADDRILL WILL PROMPTLY DISCLOSE TO THE
COMPANY ALL INVENTIONS, CONCEPTS, PROCESSES, IMPROVEMENTS, METHODOLOGIES AND
OTHER CREATIVE WORKS, WHETHER OR NOT THEY CAN BE PATENTED OR COPYRIGHTED
(COLLECTIVELY “CREATIVE WORKS”) THAT DURING HIS EMPLOYMENT WERE OR WERE CAUSED
TO BE CONCEIVED OR DEVELOPED BY HIM, EITHER SOLELY OR JOINTLY WITH OTHERS,
RELATING TO THE COMPANY’S BUSINESS OR TO THE BUSINESS OF ANY AFFILIATE OF THE
COMPANY AND HADDRILL AGREES THAT ALL SUCH CREATIVE WORKS SHALL BE THE SOLE
PROPERTY OF THE COMPANY.  UPON THE REQUEST OF THE COMPANY, HADDRILL WILL AT ANY
TIME (WHETHER DURING HIS EMPLOYMENT OR AFTER ITS TERMINATION FOR ANY REASON)
ASSIST THE COMPANY AND FULLY COOPERATE WITH IT TO PROTECT THE COMPANY’S INTEREST
IN SUCH CREATIVE WORKS AND TO OBTAIN, FOR THE COMPANY’S BENEFIT, PATENTS OR
COPYRIGHTS FOR ANY AND ALL CREATIVE WORKS IN THE UNITED STATES AND IN ANY AND
ALL FOREIGN COUNTRIES.  THIS PARAGRAPH DOES NOT APPLY TO ANY CREATIVE WORK THAT
HADDRILL DEVELOPS ENTIRELY ON HIS OWN TIME AND FOR WHICH NO EQUIPMENT, SUPPLIES,
FACILITY OR CONFIDENTIAL INFORMATION OF THE COMPANY WAS USED UNLESS: (I) THE
CREATIVE WORK RELATES TO THE COMPANY’S BUSINESS OR TO THE BUSINESS OF AN
AFFILIATE OF THE COMPANY OR TO THE ACTUAL OR ANTICIPATED RESEARCH OR DEVELOPMENT
ACTIVITIES OF THE COMPANY OR ANY OF ITS AFFILIATES; OR (II) THE CREATIVE WORK
RESULTS FROM ANY WORK HADDRILL PERFORMS FOR THE COMPANY.


 


(B)                                 UPON THE TERMINATION OF HADDRILL’S
EMPLOYMENT FOR THE COMPANY, HADDRILL SHALL IMMEDIATELY, AND WITHOUT REQUEST,
DELIVER TO THE COMPANY ALL COPIES AND EMBODIMENTS, IN WHATEVER FORM, OF ALL
CONFIDENTIAL INFORMATION AND ALL OTHER DOCUMENTS, MATERIALS OR PROPERTY
BELONGING TO THE COMPANY EVEN IF THEY DO NOT CONTAIN CONFIDENTIAL INFORMATION,
INCLUDING BUT NOT LIMITED TO: WRITTEN RECORDS, NOTES, PHOTOGRAPHS, MANUALS,
COMPUTERS, NOTEBOOKS, REPORTS, KEYS, DOCUMENTATION, FLOW CHARTS AND ALL MAGNETIC
MEDIA SUCH AS TAPES, DISK OR DISKETTES, WHICHEVER LOCATED, AND, IF REQUESTED BY
THE COMPANY, SHALL PROVIDE THE COMPANY WITH WRITTEN CONFIRMATION THAT ALL SUCH
MATERIALS HAVE BEEN RETURNED.  HADDRILL HAS NO CLAIM OR RIGHT TO THE CONTINUED
USE, POSSESSION OR CUSTODY OF SUCH INFORMATION, DOCUMENTS, MATERIALS OR PROPERTY
FOLLOWING THE TERMINATION OF HIS EMPLOYMENT WITH THE COMPANY.


 


12.                                 COVENANTS NOT TO COMPETE.


 


(A)                                  DURING HIS EMPLOYMENT UNDER THIS AGREEMENT
AND FOR A PERIOD OF TWO (2) YEARS FOLLOWING THE TERMINATION OF THIS AGREEMENT
FOR WHATEVER REASON, HADDRILL SHALL NOT BECOME EMPLOYED BY, ACT AS A CONSULTANT
FOR, CONTRACT WITH, OBTAIN A BENEFICIAL OWNERSHIP INTEREST IN OR OTHERWISE ENTER
INTO ANY FORM OF BUSINESS RELATIONSHIP WITH INTERNATIONAL GAME TECHNOLOGY, INC.,
WMS INDUSTRIES, INC., SHUFFLE MASTER, INC., ARISTOCRAT LEISURE, LTD., GTECH
HOLDINGS CORP., MULTIMEDIA GAMES, INC. OR SIGMA GAME INC., OR ANY OF THEIR
PRESENT AND FUTURE AFFILIATES, SUBSIDIARIES, DIVISIONS, PARENT COMPANIES AND
SUCCESSORS.

 

8

--------------------------------------------------------------------------------


 


(B)                                 DURING HIS EMPLOYMENT UNDER THIS AGREEMENT
AND FOR A PERIOD OF ONE (1) YEAR FOLLOWING THE TERMINATION OF THIS AGREEMENT FOR
WHATEVER REASON, HADDRILL SHALL NOT BECOME EMPLOYED BY, ACT AS A CONSULTANT FOR,
CONTRACT WITH, OBTAIN A BENEFICIAL OWNERSHIP INTEREST IN OR OTHERWISE ENTER INTO
ANY FORM OF BUSINESS RELATIONSHIP WITH ANY PERSON, FIRM, COMPANY, CORPORATION,
PARTNERSHIP, ASSOCIATION OR OTHER ORGANIZATION WITHIN THE UNITED STATES THAT IS
NOT LISTED IN PARAGRAPH 12(A) BUT THAT IS OTHERWISE ENGAGED IN THE GAMING
BUSINESS.


 


13.                                 COVENANTS NOT TO SOLICIT.  DURING HIS
EMPLOYMENT UNDER THIS AGREEMENT AND FOR A PERIOD OF TWO (2) YEARS FOLLOWING THE
TERMINATION OF THIS AGREEMENT FOR WHATEVER REASON, HADDRILL AGREES THAT, UNLESS
HE OBTAINS WRITTEN APPROVAL IN ADVANCE FROM THE BOARD OF DIRECTORS, HE SHALL NOT
IN ANY WAY, DIRECTLY OR INDIRECTLY,


 


(A)                                  CONTACT, EMPLOY, SOLICIT, HIRE OR ATTEMPT
TO PERSUADE ANY EMPLOYEE, AGENT OR INDEPENDENT CONTRACTOR OF THE COMPANY OR ANY
OF ITS AFFILIATES, OR ANY WHO SERVED IN SUCH CAPACITIES WITHIN ONE (1) YEAR OF
THE TERMINATION OF HADDRILL’S EMPLOYMENT, TO TERMINATE HIS, HER OR ITS
RELATIONSHIP WITH THE COMPANY AND/OR ITS AFFILIATES OR DO ANY ACT THAT MAY
RESULT IN THE IMPAIRMENT OF THE RELATIONSHIP BETWEEN THE COMPANY OR ANY OF ITS
AFFILIATES ON THE ONE HAND AND THE EMPLOYEES, AGENTS OR INDEPENDENT CONTRACTORS
OF THE COMPANY OR ANY OF ITS AFFILIATES ON THE OTHER HAND; OR


 


(B)                                 CONTACT, SOLICIT, ENGAGE, CONTRACT WITH, ANY
CUSTOMER OR SUPPLIER OF THE COMPANY OR ANY OF ITS AFFILIATES OR DO ANY ACT THAT
MAY RESULT IN THE IMPAIRMENT OF THE RELATIONSHIP BETWEEN THE COMPANY OR ANY OF
ITS AFFILIATES ON THE ONE HAND AND THE CUSTOMERS AND SUPPLIERS OF THE COMPANY OR
ANY OF ITS AFFILIATES ON THE OTHER HAND.


 


14.                                 REASONABLENESS OF RESTRICTIONS.  HADDRILL
AGREES AND ACKNOWLEDGES THAT THE TYPE AND SCOPE OF RESTRICTIONS DESCRIBED IN
PARAGRAPHS 10, 11, 12 OR 13 ARE FAIR AND REASONABLE AND THAT THE RESTRICTIONS
ARE INTENDED TO PROTECT THE LEGITIMATE INTERESTS OF THE COMPANY AND NOT TO
PREVENT HIM FROM EARNING A LIVING.  HADDRILL RECOGNIZES THAT HIS POSITION AND
HIS ACCESS TO CONFIDENTIAL INFORMATION MAKES IT NECESSARY FOR THE COMPANY TO
RESTRICT HIS POST-EMPLOYMENT ACTIVITIES.  HADDRILL REPRESENTS AND WARRANTS THAT
THE KNOWLEDGE, ABILITY AND SKILL HE CURRENTLY POSSESSES ARE SUFFICIENT TO ENABLE
HIM TO EARN A LIVELIHOOD SATISFACTORY TO HIM FOR A PERIOD OF ONE (1) OR TWO (2)
YEARS, DEPENDING ON THE IDENTITY OF HIS FUTURE EMPLOYER, IN THE EVENT THAT HIS
EMPLOYMENT WITH THE COMPANY TERMINATES, WITHOUT VIOLATING ANY RESTRICTION IN
THIS AGREEMENT.  IF, HOWEVER, ANY OF THE RESTRICTIONS SET FORTH IN PARAGRAPHS
10, 11, 12 OR 13 ARE HELD INVALID BY A COURT BY REASON OF LENGTH OF TIME,
GEOGRAPHIC REACH, ACTIVITY COVERED OR ANY OR ALL OF THEM, THEN SUCH RESTRICTION
OR RESTRICTIONS SHALL BE REDUCED ONLY BY THE MINIMUM EXTENT NECESSARY TO CURE
SUCH INVALIDITY.


 


15.                                 REMEDIES.  HADDRILL AGREES THAT IF HE SHOULD
BREACH OR THREATEN A BREACH OF ANY OF THE COVENANTS CONTAINED IN PARAGRAPHS 10,
11, 12, 13 OR 16 IRREPARABLE DAMAGE WOULD OCCUR TO THE COMPANY AND THAT DAMAGES
ARISING OUT OF SUCH BREACH OR THREATENED BREACH MAY BE DIFFICULT TO DETERMINE. 
HADDRILL THEREFORE FURTHER AGREES THAT IN ADDITION TO ALL OTHER REMEDIES
PROVIDED AT LAW OR AT EQUITY, THE COMPANY SHALL BE ENTITLED AS A MATTER OF
COURSE TO SPECIFIC PERFORMANCE AND TEMPORARY AND PERMANENT INJUNCTION RELIEF
FROM ANY COURT OF COMPETENT JURISDICTION TO PREVENT ANY FURTHER BREACH OR
THREATENED BREACH OF ANY SUCH COVENANT BY HADDRILL, HIS EMPLOYERS, EMPLOYEES,
PARTNERS, AGENTS OR OTHER ASSOCIATES, OR ANY OF THEM, WITHOUT THE NECESSITY OF
PROVING ACTUAL DAMAGE TO THE COMPANY BY REASON OF ANY SUCH BREACH OR THREATENED
BREACH AND WITHOUT

 

9

--------------------------------------------------------------------------------


 


THE NECESSITY OF POSTING SECURITY OR A BOND.  IF THE COMPANY PREVAILS IN ANY
SUIT CLAIMING BREACH OR THREATENED BREACH OF PARAGRAPHS 10, 11, 12, 13 OR 16 OF
THIS AGREEMENT, HADDRILL SHALL REIMBURSE THE COMPANY FOR ITS EXPENSES INCURRED
IN CONNECTION WITH SUCH A SUIT, INCLUDING WITHOUT LIMITATION, ITS ATTORNEYS’
FEES AND COSTS.  FOR PURPOSES OF THIS PARAGRAPH, THE COMPANY WILL BE CONSIDERED
TO HAVE “PREVAILED” IF IT IS DETERMINED THAT HADDRILL BREACHED OR THREATENED TO
BREACH ANY COVENANT IN THOSE PARAGRAPHS (OR ANY COVENANT IN THOSE PARAGRAPHS
THAT IS MODIFIED AS PROVIDED IN PARAGRAPH 14).


 


16.                                 NON-DISPARAGEMENT.  EACH OF HADDRILL AND THE
COMPANY AGREES THAT DURING THE TERM OF THIS AGREEMENT AND FOR A PERIOD OF THREE
(3) YEARS FOLLOWING ANY APPLICABLE TERMINATION DATE, NEITHER HADDRILL NOR THE
COMPANY SHALL, PUBLICLY OR PRIVATELY, DISPARAGE OR MAKE ANY STATEMENTS (WRITTEN
OR ORAL) THAT COULD IMPUGN THE INTEGRITY, ACUMEN (BUSINESS OR OTHERWISE), ETHICS
OR BUSINESS PRACTICES, OF THE COMPANY OR HADDRILL, AS THE CASE MAY BE, EXCEPT,
IN EACH CASE, TO THE EXTENT (BUT SOLELY TO THE EXTENT) (I) NECESSARY IN ANY
JUDICIAL OR ARBITRAL ACTION TO ENFORCE THE PROVISIONS OF THIS AGREEMENT OR (II)
IN CONNECTION WITH ANY JUDICIAL, REGULATORY OR ADMINISTRATIVE PROCEEDING TO THE
EXTENT REQUIRED BY APPLICABLE LAWS.  FOR PURPOSES OF THIS PARAGRAPH 16,
REFERENCES TO THE COMPANY INCLUDE ITS OFFICERS, DIRECTORS, EMPLOYEES,
CONSULTANTS AND SHAREHOLDERS (WHICH ARE REASONABLY KNOWN AS SUCH TO HADDRILL) ON
THE DATE HEREOF AND HEREAFTER.


 


17.                                 COOPERATION.  AT ALL TIMES DURING THE TERM
OF THIS AGREEMENT AND THEREAFTER, HADDRILL WILL REASONABLY COOPERATE WITH THE
COMPANY (AND VICE VERSA) IN ANY LITIGATION OR ADMINISTRATIVE PROCEEDINGS
INVOLVING ANY MATTERS WITH WHICH HADDRILL WAS INVOLVED DURING HIS EMPLOYMENT BY
THE COMPANY.  THE COMPANY WILL REIMBURSE HADDRILL FOR HIS REASONABLE
OUT-OF-POCKET EXPENSES, IF ANY, INCURRED IN PROVIDING SUCH ASSISTANCE, INCLUDING
REASONABLE ATTORNEYS’ FEES.


 


18.                                 PREVIOUS EMPLOYMENT.  HADDRILL REPRESENTS
AND WARRANTS THAT HE IS NOT UNDER ANY LEGAL RESTRAINT OR RESTRICTION THAT WOULD
PREVENT OR MAKE UNLAWFUL HIS EXECUTION OF THIS AGREEMENT OR HIS PERFORMANCE OF
THE OBLIGATIONS UNDER THIS AGREEMENT AND THAT HADDRILL HAS DISCLOSED TO THE
COMPANY ANY AND ALL RESTRAINTS, CONFIDENTIALITY COMMITMENTS OR EMPLOYMENT
RESTRICTIONS THAT HADDRILL HAS WITH ANY OTHER EMPLOYER OR ORGANIZATION. 
HADDRILL SHALL USE HIS BEST EFFORTS TO ASSURE THAT MANHATTAN ASSOCIATES, INC.
WILL KEEP CONFIDENTIAL AND NOT DISCLOSE PUBLICLY ANY INFORMATION RELATING TO
HADDRILL’S EMPLOYMENT HEREUNDER PRIOR TO A PUBLIC ANNOUNCEMENT REGARDING SUCH
EMPLOYMENT BY THE COMPANY WITHOUT THE PRIOR WRITTEN CONSENT OF THE COMPANY.


 


19.                                 LICENSES AND APPROVALS.  EACH PARTY SHALL
(A) USE ITS OR HIS COMMERCIALLY REASONABLE EFFORTS TO APPLY FOR (AND DILIGENTLY
PROSECUTE SUCH APPLICATIONS) ALL NECESSARY OR APPROPRIATE LICENSES AND APPROVALS
FROM APPLICABLE GAMING AUTHORITIES IN CONJUNCTION WITH THIS AGREEMENT AND THE
OBLIGATIONS OF THE PARTIES HEREUNDER AND (B) DILIGENTLY COOPERATE WITH ANY
REQUESTS, INQUIRIES OR INVESTIGATIONS OF SUCH REGULATORY AUTHORITIES.  SUCH
ACTIONS SHALL BE UNDERTAKEN AT THE EXPENSE OF THE COMPANY.


 


20.                                 ASSIGNMENT.  NEITHER THE COMPANY NOR
HADDRILL SHALL HAVE THE RIGHT TO ASSIGN THIS AGREEMENT OR ANY OBLIGATION
HEREUNDER WITHOUT THE WRITTEN CONSENT OF THE OTHER, EXCEPT THAT THE COMPANY MAY
ASSIGN THIS AGREEMENT TO A SUCCESSOR OR ASSIGNEE IN CONNECTION WITH A MERGER,
CONSOLIDATION OR SALE OR TRANSFER OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF
THE COMPANY.

 

10

--------------------------------------------------------------------------------


 


21.                                 INDULGENCES.  THE FAILURE OF ANY PARTY
HERETO AT ANY TIME OR TIMES TO ENFORCE ITS RIGHTS UNDER THIS AGREEMENT STRICTLY
IN ACCORDANCE WITH THE SAME SHALL NOT BE CONSTRUED AS HAVING CREATED A CUSTOM IN
ANY WAY OR MANNER CONTRARY TO THE SPECIFIC PROVISIONS OF THIS AGREEMENT OR AS
HAVING IN ANY WAY OR MANNER MODIFIED OR WAIVED THE SAME.


 


22.                                 NOTICES.  ANY NOTICE REQUIRED OR PERMITTED
TO BE GIVEN BY THIS AGREEMENT SHALL BE IN WRITING AND SHALL BE SUFFICIENTLY
GIVEN TO THE PARTIES IF DELIVERED IN PERSON OR SENT BY UNITED STATES REGISTERED
OR CERTIFIED MAIL OR NATIONALLY RECOGNIZED OVERNIGHT COURIER (RETURN RECEIPT
REQUESTED) OR BY TELEFAX (WITH EVIDENCE OF SUCCESSFUL TRANSMISSION) ADDRESSED TO
THE RECEPTIVE PARTIES AT THE FOLLOWING ADDRESSES OR AT SUCH OTHER ADDRESSES AS
MAY FROM TIME TO TIME BE DESIGNATED IN WRITING BY THE PARTIES:

 

If to Haddrill:

 

If to the Company:

 

 

 

Richard Haddrill
3394 Knollwood Drive
Atlanta, Georgia  30305

 

Alliance Gaming Corporation
6601 South Bermuda Road
Las Vegas, Nevada 89119
Attention:  General Counsel

Telefax Number:  702-270-7699

Copy to:
Kevin Verner
885 Island Park Drive
Charleston, SC  29492

 


23.                                 CONTROLLING LAW AND DISPUTE RESOLUTION. 
THIS AGREEMENT SHALL BE CONSTRUED AND APPLIED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEVADA WITHOUT GIVING EFFECT TO THE PRINCIPLES OF CONFLICTS OF LAW
UNDER NEVADA LAW.  THE PARTIES AGREE TO SUBMIT TO THE JURISDICTION AND VENUE OF
THE STATE AND FEDERAL COURTS LOCATED IN NEVADA IN THE EVENT THAT THERE IS ANY
CLAIM THAT THIS AGREEMENT HAS BEEN BREACHED.


 


24.                                 ENTIRE AGREEMENT.  THIS AGREEMENT SETS FORTH
THE ENTIRE AGREEMENT BETWEEN THE PARTIES WITH RESPECT TO THE MATTERS COVERED
HEREIN, AND SUPERSEDES ALL OTHER AGREEMENTS AND UNDERSTANDINGS.  NO WAIVER OR
AMENDMENT TO THIS AGREEMENT SHALL BE EFFECTIVE UNLESS REDUCED TO WRITING AND
EXECUTED BY THE PARTIES HERETO.


 


25.                                 UNDERSTANDING OF HADDRILL.  HADDRILL AGREES
AND ACKNOWLEDGES THAT HE HAS READ THIS AGREEMENT IN ITS ENTIRETY, THAT HE HAS
HAD THE OPPORTUNITY TO REVIEW IT WITH LEGAL COUNSEL OF HIS OWN CHOOSING, THAT HE
UNDERSTANDS IT AND THAT HE ENTERS INTO IT VOLUNTARILY.


 

[Signatures on following page.]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been duly executed by and on behalf of
the parties hereto as of the day and year first above written.

 

 

ALLIANCE GAMING CORPORATION

 

 

 

 

 

By:

/s/ Robert Miodunski

 

 

 

Name: Robert Miodunski

 

 

Title:

 

 

Date:

 

 

 

 

 

 

 

/s/ Richard Haddrill

 

 

Name:  Richard Haddrill

 

Date:

 

 

496502.5

 

12

--------------------------------------------------------------------------------


 

SCHEDULE A

 

PERFORMANCE STOCK OPTIONS

 


1.  HADDRILL SHALL BE ISSUED NON-STATUTORY STOCK OPTIONS (“OPTIONS”) TO PURCHASE
500,000 SHARES OF COMPANY COMMON STOCK UNDER THE COMPANY’S 2001 LONG TERM
INCENTIVE PLAN EXERCISABLE AT $17.16 PER SHARE.


 


2.  OPTIONS SHALL BECOME EXERCISABLE ON OCTOBER 1, 2012 AND SHALL REMAIN
EXERCISABLE UNTIL OCTOBER 1, 2014, AT WHICH TIME ANY UNEXERCISED OPTIONS SHALL
EXPIRE; PROVIDED THAT HADDRILL IS AN EMPLOYEE ON OCTOBER 1, 2012.


 


3.  ONCE OPTIONS BECOME EXERCISABLE HEREUNDER, THEY SHALL REMAIN EXERCISABLE
UNTIL OCTOBER 1, 2014 WITHOUT REGARD TO WHETHER HADDRILL CONTINUES TO BE
EMPLOYED BY THE COMPANY PRIOR TO OR ON SUCH DATE.


 


4.  OPTIONS SHALL BECOME EXERCISABLE EARLIER THAN OCTOBER 1, 2012 AS FOLLOWS:


 


(A)                                  ONE TWELFTH (1/12) OF SUCH OPTIONS SHALL
BECOME EXERCISABLE ON THE LATER OF (I) THE FIRST DATE ON WHICH THE FAIR MARKET
VALUE (AS HEREINAFTER DEFINED) OF THE COMPANY’S COMMON STOCK IS AT LEAST $30.00
AND (II) OCTOBER 1, 2005, BUT ONLY IF THE FAIR MARKET VALUE OF THE COMPANY’S
COMMON STOCK IS AT LEAST $30.00 ON OR BEFORE OCTOBER 1, 2007.


 


(B)                                 AN ADDITIONAL ONE-TWELFTH (1/12) OF SUCH
OPTIONS SHALL BECOME EXERCISABLE ON THE LATER OF (I) THE FIRST DATE ON WHICH THE
FAIR MARKET VALUE OF THE COMPANY’S COMMON STOCK IS AT LEAST $35.00 AND (II)
OCTOBER 1, 2005, BUT ONLY IF THE FAIR MARKET VALUE OF THE COMPANY’S COMMON STOCK
IS AT LEAST $35.00 ON OR BEFORE OCTOBER 1, 2007.


 


(C)                                  AN ADDITIONAL ONE-TWELFTH (1/12) OF SUCH
OPTIONS SHALL BECOME EXERCISABLE ON THE LATER OF (I) THE FIRST DATE ON WHICH THE
FAIR MARKET VALUE OF THE COMPANY’S COMMON STOCK IS AT LEAST $40.00 AND (II)
OCTOBER 1, 2005, BUT ONLY IF THE FAIR MARKET VALUE OF THE COMPANY’S COMMON STOCK
IS AT LEAST $40.00 ON OR BEFORE OCTOBER 1, 2008.


 


(D)                                 AN ADDITIONAL ONE-TWELFTH (1/12) OF SUCH
OPTIONS SHALL BECOME EXERCISABLE ON THE LATER OF (I) THE FIRST DATE ON WHICH THE
FAIR MARKET VALUE OF THE COMPANY’S COMMON STOCK IS AT LEAST $45.00 AND (II)
OCTOBER 1, 2005, BUT ONLY IF (X) THE FAIR MARKET VALUE OF THE COMPANY’S COMMON
STOCK IS AT LEAST $45.00 ON OR BEFORE OCTOBER 1, 2008 OR (Y) THE FAIR MARKET
VALUE OF THE COMPANY’S COMMON STOCK IS AT LEAST $40.00 ON OR BEFORE OCTOBER 1,
2008 AND AT LEAST $45.00 ON OR BEFORE OCTOBER 1, 2009.


 


(E)                                  AN ADDITIONAL ONE-TWELFTH (1/12) OF SUCH
OPTIONS SHALL BECOME EXERCISABLE ON THE LATER OF (I) THE FIRST DATE ON WHICH THE
FAIR MARKET VALUE OF THE COMPANY’S COMMON STOCK IS AT LEAST $30.00 AND (II)
OCTOBER 1, 2006, BUT ONLY IF THE FAIR MARKET VALUE OF THE COMPANY’S COMMON STOCK
IS AT LEAST $30.00 ON OR BEFORE OCTOBER 1, 2007.


 


(F)                                    AN ADDITIONAL ONE-TWELFTH (1/12) OF SUCH
OPTIONS SHALL BECOME EXERCISABLE ON THE LATER OF (I) THE FIRST DATE ON WHICH THE
FAIR MARKET VALUE OF THE COMPANY’S COMMON STOCK

 

13

--------------------------------------------------------------------------------


 


IS AT LEAST $35.00 AND (II) OCTOBER 1, 2006, BUT ONLY IF THE FAIR MARKET VALUE
OF THE COMPANY’S COMMON STOCK IS AT LEAST $35.00 ON OR BEFORE OCTOBER 1, 2007.


 


(G)                                 AN ADDITIONAL ONE-TWELFTH (1/12) OF SUCH
OPTIONS SHALL BECOME EXERCISABLE ON THE LATER OF (I) THE FIRST DATE ON WHICH THE
FAIR MARKET VALUE OF THE COMPANY’S COMMON STOCK IS AT LEAST $40.00 AND (II)
OCTOBER 1, 2006, BUT ONLY IF THE FAIR MARKET VALUE OF THE COMPANY’S COMMON STOCK
IS AT LEAST $40.00 ON OR BEFORE OCTOBER 1, 2008.


 


(H)                                 AN ADDITIONAL ONE-TWELFTH (1/12) OF SUCH
OPTIONS SHALL BECOME EXERCISABLE ON THE LATER OF (I) THE FIRST DATE ON WHICH THE
FAIR MARKET VALUE OF THE COMPANY’S COMMON STOCK IS AT LEAST $45.00 AND (II)
OCTOBER 1, 2006, BUT ONLY IF (X) THE FAIR MARKET VALUE OF THE COMPANY’S COMMON
STOCK IS AT LEAST $45.00 ON OR BEFORE OCTOBER 1, 2008 OR (Y) THE FAIR MARKET
VALUE OF THE COMPANY’S COMMON STOCK IS AT LEAST $40.00 ON OR BEFORE OCTOBER 1,
2008 AND AT LEAST $45.00 ON OR BEFORE OCTOBER 1, 2009.


 


(I)                                     AN ADDITIONAL ONE-TWELFTH (1/12) OF SUCH
OPTIONS SHALL BECOME EXERCISABLE ON THE LATER OF (I) THE FIRST DATE ON WHICH THE
FAIR MARKET VALUE OF THE COMPANY’S COMMON STOCK IS AT LEAST $30.00 AND (II)
OCTOBER 1, 2007, BUT ONLY IF THE FAIR MARKET VALUE OF THE COMPANY’S COMMON STOCK
IS AT LEAST $30.00 ON OR BEFORE OCTOBER 1, 2007.


 


(J)                                     AN ADDITIONAL ONE-TWELFTH (1/12) OF SUCH
OPTIONS SHALL BECOME EXERCISABLE ON THE LATER OF (I) THE FIRST DATE ON WHICH THE
FAIR MARKET VALUE OF THE COMPANY’S COMMON STOCK IS AT LEAST $35.00 AND (II)
OCTOBER 1, 2007, BUT ONLY IF THE FAIR MARKET VALUE OF THE COMPANY’S COMMON STOCK
IS AT LEAST $35.00 ON OR BEFORE OCTOBER 1, 2007


 


(K)                                  AN ADDITIONAL ONE-TWELFTH (1/12) OF SUCH
OPTIONS SHALL BECOME EXERCISABLE ON THE LATER OF (I) THE FIRST DATE ON WHICH THE
FAIR MARKET VALUE OF THE COMPANY’S COMMON STOCK IS AT LEAST $40.00 AND (II)
OCTOBER 1, 2007, BUT ONLY IF THE FAIR MARKET VALUE OF THE COMPANY’S COMMON STOCK
IS AT LEAST $40.00 ON OR BEFORE OCTOBER 1, 2008.


 


(L)                                     AN ADDITIONAL ONE-TWELFTH (1/12) OF SUCH
OPTIONS SHALL BECOME EXERCISABLE ON THE LATER OF (I) THE FIRST DATE ON WHICH THE
FAIR MARKET VALUE OF THE COMPANY’S COMMON STOCK IS AT LEAST $45.00 AND (II)
OCTOBER 1, 2007, BUT ONLY IF (X) THE FAIR MARKET VALUE OF THE COMPANY’S COMMON
STOCK IS AT LEAST $45.00 ON OR BEFORE OCTOBER 1, 2008 OR (Y) THE FAIR MARKET
VALUE OF THE COMPANY’S COMMON STOCK IS AT LEAST $40.00 ON OR BEFORE OCTOBER 1,
2008 AND AT LEAST $45.00 ON OR BEFORE OCTOBER 1, 2009.


 

5.                                       For purposes of this Schedule, the term
“Fair Market Value” with respect to the Company’s common stock as of a
particular date shall mean the average per share closing price of the Company’s
common stock on the stock exchange on which the stock is principally traded for
the 20 business days immediately prior to such date.

 

14

--------------------------------------------------------------------------------


 

SCHEDULE B

 

RESTRICTED STOCK UNITS

 

1.  The Company shall issue to Haddrill 377,030 Restricted Stock Units (“RSUs”)
under the Company’s 2001 Long Term Incentive Plan.  The number of RSUs was
determined by dividing $6.5 million by the average per share closing price of
the Company’s common stock on the stock exchange in which the stock is
principally traded for the 20 business days immediately prior to the date of the
grant or such other method as the parties shall mutually agree to, provided that
such method complies with the Plan.

 

2.  Except as provided in the Agreement, the RSUs will vest in one-third equal
installments on each of October 1, 2005, October 1, 2006 and October 1, 2007, if
Haddrill is continuously employed by the Company as CEO until each such
respective vesting date.

 

3.  Each vested RSU represents Haddrill’s right to receive one (1) share of
Company stock, as follows:

 

a.                                       75% of the shares represented by the
vested RSUs shall be issued to Haddrill (1) on the later of [a] October 1, 2007
or [b] the first date on which such payment or any portion thereof is no longer
subject to the limits of section 162(m) of the Internal Revenue Code in which
case that portion of the payment that is no longer subject to such limits shall
be issued to Haddrill at the time such limits become inapplicable, or (2) in the
event that this Agreement is terminated, on the first date in which such payment
or any portion thereof is no longer subject to the limits of Section 162(m) of
the Internal Revenue Code in which case that portion of the payment that is no
longer subject to such limits shall be issued to Haddrill at the time such
limits become inapplicable.

 

b.                                      The remaining 25% of the shares
represented by the vested RSUs shall be issued to Haddrill (1) on the later of
[a] October 1, 2008 or [b] the first date on which such payment or any portion
thereof is no longer subject to the limits of section 162(m) of the Internal
Revenue Code in which case that portion of the payment that is no longer subject
to such limits shall be issued to Haddrill at the time such limits become
inapplicable, or (2) in the event that this Agreement is terminated, on the
first date in which such payment or any portion thereof is no longer subject to
the limits of Section 162(m) of the Internal Revenue Code in which case that
portion of the payment that is no longer subject to such limits shall be issued
to Haddrill at the time such limits become inapplicable.

 

c.                                       Notwithstanding anything herein to the
contrary, if the vesting of any RSUs pursuant to paragraph 2 of this Schedule B
shall be taxable to Haddrill prior to the date on which Haddrill is otherwise
entitled to receive shares of the Company’s stock pursuant to this paragraph 3
with respect to such RSUs, then the Company shall promptly upon request issue to
Haddrill all of the shares represented by such RSUs that have become taxable,
which shares shall be freely transferable by Haddrill subject only to any
applicable securities laws.

 

4.  Except as provided in the Agreement, if Haddrill ceases to be the CEO, all
nonvested RSUs shall be immediately forfeited.

 

15

--------------------------------------------------------------------------------
